Bloodworth, J.
1. Three men were at a distillery. As certain officers approached, two of them ran, but the defendant remained. He gave a reasonable explanation of his presence there. It was not shown that he had any interest in the “ still,” or that he was making liquor, or was in any way engaged in aiding or assisting in the manufacture of liquor. Under the evidence his conviction was unauthorized. The evidence which connected the defendant with the offense charged was entirely circumstantial, and did not exclude every reasonable hypothesis save that of his guilt. Ward v. State, 21 Ga. App. 655 (91 S. E. 816); Smith v. State, 16 Ga. App. 291 (85 S. E. 281). The court erred in overruling the motion for a new trial.
2. The above ruling is controlling, and it is unnecessary to consider the amendment to the motion for a now trial.

Judgment reversed.


Broyles, C. J., and Luke, J., concur.